                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 1 of 11




                                                     1   DEGNAN LAW GROUP
                                                         David Degnan (AZ SBN 027422)
                                                     2   Mark W. Horne (AZ SBN 029449)
                                                     3   4105 N. 20th Street, Suite 220
                                                         Phoenix, Arizona 85016
                                                     4   (602) 266-0531
                                                     5   d.degnan@degnanlawaz.com
                                                         m.horne@degnanlawaz.com
                                                     6   Attorneys for Plaintiffs
                                                     7
                                                     8                      IN THE UNITED STATES DISTRICT COURT
                                                     9                            FOR THE DISTRICT OF ARIZONA
                                                    10
                                                    11 Michael      Moses,       an      individual;       No. 2:20-cv-01681-SMB
                                                    12 BUCHANON WORLDWIDE, LLC, an
DEGNAN LAW GROUP




                                                       Arizona limited liability company;                  SECOND AMENDED COMPLAINT
                                                    13
                   4105 N. 20TH STREET, SUITE 220
                     PHOENIX, ARIZONA 85016




                                                                                    Plaintiffs,
                                                    14
                                                       vs.
                                                    15
                                                       Alyssa Nicole Williams a/k/a/ Ginger
                                                    16 Banks a/ka @Gingerbanks1, a/k/a
                                                    17 @GINGERBANKS1, an individual; Dane
                                                       Andrew Fernandez , an individual; John
                                                    18 and Jane Does 2-10; Black and White
                                                    19 Companies I-X,
                                                    20                              Defendants.
                                                    21         Plaintiffs MICHAEL MOSES and BUCHANON WORLDWIDE, LLC
                                                    22
                                                         (collectively “Plaintiffs”), by and through undersigned counsel and for their
                                                    23
                                                         Complaint against Defendant ALYSSA NICOLE WILLIAMS a/k/a GINGER
                                                    24
                                                    25   BANKS a/k/a @GINGERBANKS1, hereby allege as follows:
                                                    26
                                                                                     JURISDICTION AND VENUE
                                                    27
                                                               1.     Plaintiff MICHAEL MOSES (“Moses”) is an individual who resides in
                                                    28


                                                                                                       1
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 2 of 11




                                                     1   Arizona.
                                                     2
                                                               2.     Plaintiff BUCHANON WORLDWIDE, LLC (“Buchanon Worldwide”)
                                                     3
                                                     4
                                                         is an Arizona limited liability company doing business in Arizona.

                                                     5         3.     Plaintiffs Michael Moses (“Moses”) and BUCHANON WORLDWIFE,
                                                     6
                                                         LLC (“Buchanon Worldwide”) are collectively referred to herein as (“Plaintiffs”) or
                                                     7
                                                     8 (“Moses”).
                                                     9         4.     Moses works in the adult-entertainment industry and performs under the
                                                    10
                                                         pseudonym “Hoby Buchanon.”
                                                    11
                                                    12         5.     Moses both acts in and produces adult videos, and Buchanon
DEGNAN LAW GROUP




                                                    13 Worldwide produces and distributes adult-videos, including those featuring Moses.
                   4105 N. 20TH STREET, SUITE 220
                     PHOENIX, ARIZONA 85016




                                                    14
                                                               6.     Defendant Alyssa Nicole Williams (“Williams”) is an individual that
                                                    15
                                                    16   recently resided in Arizona, but who upon information and belief recently became a
                                                    17
                                                         resident of California.
                                                    18
                                                               7.     Upon information and belief, Williams is also known as and does
                                                    19
                                                    20   business as “Ginger Banks” and “@GINGERBANKS1” to hide her true identity due
                                                    21
                                                         to her work as a pornographic star in the adult entertainment industry.
                                                    22
                                                               8.     Upon information and belief, “Ginger Banks” is a professional
                                                    23
                                                    24   pseudonym and her true identify is Alyssa Nicole Williams.
                                                    25
                                                               9.     Upon information and belief, Defendant Dane Andrew Fernandez is the
                                                    26
                                                    27 spouse of Defendant Alyssa Nicole Williams and all acts complained of herein were
                                                    28


                                                                                                   2
                                                             Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 3 of 11




                                                     1   done on behalf of their marital community. Williams and her marital community are
                                                     2
                                                         greatly profiting from the publicity and on-line followers she receives from defaming
                                                     3
                                                     4
                                                         Plaintiffs.

                                                     5          10.    Defendants John and Jane Does 2-10 and Black and White Companies
                                                     6
                                                         I-X (collectively “Doe Defendants”) are fictitious names used to identify Defendants
                                                     7
                                                     8   whose identities are currently unknown. Upon information and belief, the Doe

                                                     9   Defendants are residents of and/or incorporated in Arizona and/or California.
                                                    10
                                                                11.    Defendants’ actions complained of below took place in Arizona and
                                                    11
                                                    12   were directed at Plaintiffs in Arizona.
DEGNAN LAW GROUP




                                                    13          12.    Jurisdiction and Venue are proper in this Court.
                   4105 N. 20TH STREET, SUITE 220
                     PHOENIX, ARIZONA 85016




                                                    14
                                                                13.    Pursuant to Ariz. R. Civ. P. Rule 26.2(c)(3), the Court should assign this
                                                    15
                                                    16   case as Tier 3 based on Plaintiffs’ damages.
                                                    17                                FACTUAL BACKGROUND
                                                    18
                                                                14.    Moses has worked in the adult-entertainment industry for many years,
                                                    19
                                                         under the pseudonym “Hoby Buchanon,” and his videos are marketed to the “rough
                                                    20
                                                    21   sex” segment of the adult-entertainment market.
                                                    22
                                                                15.    Williams works in the adult entertainment industry as an actress.
                                                    23
                                                                16.    Neither Moses nor Buchanon Worldwide have ever worked with
                                                    24
                                                    25 Williams.
                                                    26
                                                                17.    Moses has never met Williams.
                                                    27
                                                    28


                                                                                                    3
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 4 of 11




                                                     1         18.    Sometime in early-to-mid 2020, Moses sent Williams a text message
                                                     2
                                                         offering her a role in one of his videos, and Williams rejected his offer.
                                                     3
                                                     4
                                                               19.    Moses thought the matter was done and did not communicate with

                                                     5   Williams again.
                                                     6
                                                               20.    Thereafter, on June 8, 2020, Williams tweeted 1 at the account of one of
                                                     7
                                                     8   Moses’ business partners, “Team Skeet,” and falsely claimed that Hoby Buchanon
                                                     9   (Moses’ professional pseudonym) is a “violent rapist.”
                                                    10
                                                               21.    On June 11, 2020, Williams again tweeted about Moses, yet again
                                                    11
                                                    12   referring to “Hoby Buchanon” as a rapist.
DEGNAN LAW GROUP




                                                    13
                   4105 N. 20TH STREET, SUITE 220




                                                               22.    On June 12, 2020, Williams tweeted in reference to one of Plaintiffs’
                     PHOENIX, ARIZONA 85016




                                                    14
                                                         adult entertainment videos: “There is no arguing that this is rape.” In this tweet
                                                    15
                                                    16   Williams “tagged” Plaintiffs’ business partner, “Team Skeet,” stating: “@teamskeet
                                                    17
                                                         you have known about this for a while now. I’ll be contacting you directly.”
                                                    18
                                                    19         23.    Later, on this same date, Williams tweeted that Team Skeet had

                                                    20   confirmed that “they removed all videos of Hoby Buchanon from their website.”
                                                    21
                                                               24.    Upon information and belief, Williams contacted Team Skeet directly
                                                    22
                                                    23   and convinced them to remove all of Plaintiffs’ videos from their website based on
                                                    24   the false allegation that Moses is a rapist.
                                                    25
                                                    26
                                                       1 Williams’ Twitter-account, “@gingerbanks1,” is a public account with over 300,000
                                                    27 followers.
                                                    28


                                                                                                        4
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 5 of 11




                                                     1         25.    Upon information and belief, prior to Williams’ tweets, Team Skeet had
                                                     2
                                                         paid for and made available to their website’s paid-subscribers twenty-eight (28) of
                                                     3
                                                     4
                                                         Plaintiffs’ videos.

                                                     5         26.    Upon information and belief, following Williams’ tweets, Team Skeet
                                                     6
                                                         removed all of Plaintiffs’ videos from their website.
                                                     7
                                                     8         27.    Thereafter, sometime in or about mid-to-late June, 2020, upon

                                                     9   information and belief Williams contacted Plaintiffs’ business partner “PornHub,”
                                                    10
                                                         and petitioned for the removal of one of Plaintiffs’ videos from PornHub’s website.
                                                    11
                                                    12         28.    PornHub removed Plaintiffs’ video, which had previously been viewed
DEGNAN LAW GROUP




                                                    13   over five-million (5,000,000) times.
                   4105 N. 20TH STREET, SUITE 220
                     PHOENIX, ARIZONA 85016




                                                    14
                                                               29.    Plaintiffs admit that their adult-entertainment-videos are marketed
                                                    15
                                                    16   towards the “rough sex” segment of the market. But the videos are not illegal, and
                                                    17
                                                         are in fact protected by the first amendment; they depict actors acting. The acting in
                                                    18
                                                         the videos does not constitute rape or any other sex crime, Moses has never
                                                    19
                                                    20   committed rape or any other sex crime, and further, the “rough sex” segment of the
                                                    21
                                                         adult-entertainment industry is popular among ordinary adults.
                                                    22
                                                               30.    Prior to Williams’ tweets, Plaintiffs’ videos had a large following.
                                                    23
                                                    24   Upon information and belief, Plaintiffs’ videos have been viewed millions of times.
                                                    25
                                                               31.    However, since Williams’ tweets and the consequent removal of many
                                                    26
                                                    27   of Plaintiffs’ videos from Team Skeet and other adult-entertainment websites,

                                                    28


                                                                                                   5
                                                             Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 6 of 11




                                                     1   Plaintiffs have lost viewers and, as a result, Plaintiffs have lost revenue.
                                                     2
                                                                  32.    Williams has on multiple occasions falsely alleged, and she continues to
                                                     3
                                                     4
                                                         falsely allege, that Plaintiffs’ videos depict actual rape and she has specifically stated

                                                     5 to the public regarding one of Plaintiffs’ videos: “There is no arguing that this is
                                                     6
                                                         rape.”
                                                     7
                                                     8            33.    The aforementioned actions are part of an ongoing malicious campaign

                                                     9 to harass Plaintiffs, ruin Plaintiffs’ names and reputation in the adult-entertainment
                                                    10
                                                         industry, and to gain notoriety and monetize Banks’ Twitter account.
                                                    11
                                                    12                                         COUNT ONE
DEGNAN LAW GROUP




                                                                                               (Defamation)
                                                    13
                   4105 N. 20TH STREET, SUITE 220




                                                                  34.    Plaintiffs hereby incorporate all preceding paragraphs as if fully set
                     PHOENIX, ARIZONA 85016




                                                    14
                                                    15   forth herein.
                                                    16
                                                                  35.    Williams on multiple occasions published several false statements about
                                                    17
                                                         Plaintiffs via her Twitter account, with full knowledge of their falsity and/or with
                                                    18
                                                    19   reckless disregard of the truth.
                                                    20
                                                                  36.    These false statements put Plaintiffs in disrepute and damaged
                                                    21
                                                    22   Plaintiffs’ reputation.

                                                    23            37.    As a result of Williams’ defamatory statements, Plaintiffs have suffered
                                                    24
                                                         damages in an amount to be proven at trial.
                                                    25
                                                    26            38.    In making such defamatory statements, Williams acted with malice and

                                                    27 with evil hand and mind and Plaintiffs are entitled to punitive damages.
                                                    28


                                                                                                      6
                                                             Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 7 of 11




                                                     1                                          COUNT TWO
                                                                                              (Defamation Per Se)
                                                     2
                                                     3          39.      Plaintiffs hereby incorporate all preceding paragraphs as if fully set

                                                     4   forth herein.
                                                     5
                                                                40.      Williams on multiple occasions published several false statements about
                                                     6
                                                     7   Plaintiffs via her public Twitter-account, with full knowledge of their falsity and/or
                                                     8   with reckless disregard of the truth.
                                                     9
                                                                41.      Williams’ false accusations of “rape” are criminal in nature and on their
                                                    10
                                                    11 face falsely tend to impeach Plaintiffs’ honesty, integrity and reputation.
                                                    12          42.      As a result of Williams’ defamatory statements, Plaintiffs have suffered
DEGNAN LAW GROUP




                                                    13
                   4105 N. 20TH STREET, SUITE 220




                                                         damages.
                     PHOENIX, ARIZONA 85016




                                                    14
                                                    15          43.      However, because Williams’ false statements are defamatory per se,
                                                    16
                                                         Plaintiffs’ damages are presumed and Plaintiff need not prove them at trial.
                                                    17
                                                                44.      In making such defamatory statements, Williams acted with malice and
                                                    18
                                                    19 with evil hand and mind and Plaintiffs are entitled to punitive damages.
                                                    20
                                                                                                COUNT THREE
                                                    21                                  (False Light/Invasion of Privacy)
                                                    22          45.      Plaintiffs hereby incorporate all preceding paragraphs as if fully set
                                                    23
                                                         forth herein.
                                                    24
                                                    25          46.      Williams, with knowledge of its falsity or reckless disregard for the
                                                    26   truth, gave publicity to, through her public Twitter-account, information placing the
                                                    27
                                                         Plaintiffs in a false light.
                                                    28


                                                                                                       7
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 8 of 11




                                                     1         47.       The false light in which Plaintiffs were placed would be highly
                                                     2
                                                         offensive to a reasonable person in the Plaintiffs’ position.
                                                     3
                                                     4
                                                               48.       Further, Williams had knowledge of or acted in reckless disregard as to

                                                     5   the falsity of the publicized matter and the false light in which Plaintiffs would be
                                                     6
                                                         placed.
                                                     7
                                                     8         49.       As a result of Williams’ false light invasion of Plaintiffs’ privacy,

                                                     9   Plaintiffs suffered damages to be proven at trial.
                                                    10
                                                               50.       Williams acted with malice and with evil hand and mind and Plaintiffs
                                                    11
                                                    12   are entitled to punitive damages.
DEGNAN LAW GROUP




                                                    13                                        COUNT FOUR
                   4105 N. 20TH STREET, SUITE 220
                     PHOENIX, ARIZONA 85016




                                                    14                             (Injurious Falsehood/Slander of Title)

                                                    15         51.       Plaintiffs hereby incorporate all preceding paragraphs as if fully set
                                                    16
                                                         forth herein.
                                                    17
                                                               52.       Williams, with knowledge of their falsity or reckless disregard for the
                                                    18
                                                    19   truth, published calculated false statements derogatory of Plaintiffs’ which prevented
                                                    20
                                                         others from transacting business with Moses and with Buchanon Worldwide.
                                                    21
                                                    22         53.       As a result of Williams’ slanderous statements, Plaintiffs suffered

                                                    23   damages to be proven at trial.
                                                    24
                                                               54.       Williams acted with malice and with evil hand and mind and Plaintiffs
                                                    25
                                                    26   are entitled to punitive damages.

                                                    27
                                                    28


                                                                                                     8
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 9 of 11




                                                     1                                        COUNT FIVE
                                                                              (Intentional Inflection of Emotional Distress)
                                                     2
                                                     3         55.     Plaintiffs hereby incorporate all preceding paragraphs as if fully set

                                                     4 forth herein.
                                                     5
                                                               56.     Williams’ campaign of harassment against Moses—broadcasting
                                                     6
                                                     7 defamatory statements to hundreds of thousands of Twitter users—is “extreme” and
                                                     8 “outrageous” conduct.
                                                     9
                                                               57.     Williams intended to cause emotional distress to Moses and/or
                                                    10
                                                    11   recklessly disregarded the near certainty that such distress would result from her
                                                    12   conduct.
DEGNAN LAW GROUP




                                                    13
                   4105 N. 20TH STREET, SUITE 220




                                                               58.     Moses suffered severe emotional distress as a result of Williams’
                     PHOENIX, ARIZONA 85016




                                                    14
                                                    15   conduct.
                                                    16
                                                               59.     As a result of Williams’ intentional infliction of emotional distress,
                                                    17
                                                         Moses has suffered damages to be proven at trial.
                                                    18
                                                    19         60.     Williams acted with malice and with evil hand and mind and Moses is
                                                    20
                                                         entitled to punitive damages.
                                                    21
                                                    22         WHEREFORE, Plaintiffs pray for the following relief:

                                                    23         A.      For Judgment against Defendants for Plaintiffs’ damages including but
                                                    24
                                                                       not limited to actual damages, presumed damages, consequential
                                                    25
                                                    26                 damages to Plaintiffs’ business and reputation, disgorgement of

                                                    27                 Defendant’s wrongful monetary gains, damages for Moses’ emotional
                                                    28


                                                                                                    9
                                                         Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 10 of 11




                                                     1           distress and suffering, and attorney’s fees incurred;
                                                     2
                                                            B.   For Punitive Damages against Defendants;
                                                     3
                                                     4
                                                            C.   For reasonable attorney’s fees and costs pursuant to A.R.S. §§ 12-341,

                                                     5           12-341.01, 29-858(B);
                                                     6
                                                            D.   For any other relief that the court deems just and proper.
                                                     7
                                                     8      RESPECTFULLY SUBMITTED this 20th day of November, 2020.

                                                     9
                                                    10                                     DEGNAN LAW GROUP

                                                    11
                                                                                                   /S/ Mark Horne
                                                    12                                             David Degnan, Esq.
DEGNAN LAW GROUP




                                                                                                   Mark Horne, Esq.
                                                    13
                   4105 N. 20TH STREET, SUITE 220




                                                                                                   Attorneys for Plaintiffs
                     PHOENIX, ARIZONA 85016




                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                              10
                                                            Case 2:20-cv-01681-SMB Document 19 Filed 11/20/20 Page 11 of 11




                                                     1                             CERTIFICATE OF SERVICE
                                                     2
                                                               I hereby certify that on this 20th day of November, 2020, I caused the
                                                     3
                                                         foregoing document to be filed electronically with the Clerk of the Court through the
                                                     4
                                                     5   CM/ECF system for filing; and served on counsel of record via the Court’s CM/ECF
                                                     6
                                                         system.
                                                     7
                                                       Corey D. Silverstein
                                                     8
                                                       Silverstein Legal
                                                     9 301550 Telegraph Rd., Suite 444
                                                       Bingham Farms, MI 48025
                                                    10 Corey@silversteinlegal.com
                                                    11
                                                       Lawrence G. Walters
                                                    12 Walters Law Group
DEGNAN LAW GROUP




                                                    13 195 W. Pine Ave.
                   4105 N. 20TH STREET, SUITE 220




                                                       Longwood, FL 32750
                     PHOENIX, ARIZONA 85016




                                                    14 larry@firstamendment.com
                                                    15 Kevin S. Toll
                                                    16 The Toll Law Firm, PLC
                                                       29580 Northwestern Highway, Suite 100
                                                    17 Southfield, MI 48034
                                                    18 kevin@ktolllaw.com
                                                    19   Attorneys for Defendant Alyssa Nicole Williams
                                                    20
                                                         /s/ Kellen Quinn
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28


                                                                                                   11
